Citation Nr: 0333273	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2000 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a psychiatric disorder.  
Further development will be conducted on this issue on a de 
novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an August 1969 decision, the Board denied entitlement 
to service connection for an acquired psychiatric disorder.

2.  The evidence received subsequent to the August 1969 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence received subsequent to the August 1969 Board 
decision, which denied service connection for an acquired 
psychiatric disorder, is new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder have 
been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new 
and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims 
received on or after August 29, 2001, and are, thus, not 
relevant in the instant case.  For the purpose of 
reopening your claim the Board finds that the requirements 
of the VCAA have been met.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2002).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).  A personality disorder is not a 
disease or injury within the meaning of applicable statutes 
and regulations.  38 C.F.R. § 3.303(c).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2002).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).

The evidence of record at the time of the August 1969 Board 
decision is summarized.  Service medical records include the 
report of an entrance examination of April 1967.  At that 
time the veteran reported that he was in good health, and had 
not had any nervous trouble of any sort, depression or 
excessive worry, frequent or terrifying nightmares or 
frequent trouble sleeping.  On examination no psychiatric 
abnormality was found. 

Service medical records show that in February 1968 the 
veteran was admitted to the Naval Hospital in Chelsea, 
Massachusetts.  The admitting diagnosis was anxiety reaction, 
DNEPTE, not due to own misconduct.  Later in February the 
diagnosis was changed to schizophrenic reaction, latent type, 
EPTE (existing prior to entering service).  

During that hospitalization from February to March 1968, a 
Medical Board Report was produced which shows that the 
veteran had remained unauthorized absent from October 23, 
1967 until admission to that hospital.  The veteran reported 
a pre-service history that from early childhood he recalled 
having difficulties with his father.  He became very 
depressed over his home situation when he was fourteen or 
fifteen and put a pistol to his own head but could not pull 
the trigger.  He quit school in the tenth grade.  The report 
noted a clear history of auditory hallucinations.  

The report contains a diagnosis of schizophrenic reaction, 
latent type, EPTE, not aggravated by service, manifested by 
ideas of reference, auditory hallucinations, unauthorized 
absence, fear of his own impulses, excessive involvement with 
his mother; external precipitating stress (routine Marine 
Corps duties); marked predisposition (long-standing auditory 
hallucinations, ideas of reference, feelings of deep 
inferiority, difficulties in school, unstable and agitated 
home live); marked impairment for military life (unfit for 
further duty).  

The medical board determined that the condition was 
considered to be an inherent, pre-existing defect and the 
veteran presently suffered from no disability which was the 
result of an incident of service or which was aggravated 
thereby.    

The veteran's mother provided a lay statement in August 1968 
attesting that the veteran had been found to be mentally and 
physically fit on entering service and that the veteran came 
back from service with shattered nerves.

VA medical records show that the veteran was hospitalized at 
Brockton VA hospital in December 1968.  The diagnoses at that 
time were (1) psychoneurotic anxiety and depressive reaction, 
improved; (2) passive aggressive personality, passive 
aggressive type; and (3) laceration of right wrist, reported 
self-inflicted.

The report of a March 1969 VA neuropsychiatric examination 
noted a pre-service history of abuse by the veteran's father.  
The veteran had had nightmares and stammered occasionally.  
He ran away from home at 13 for two days.  After examination 
the diagnosis was schizophrenic reaction, chronic, 
undifferentiated type, competent.

In August 1969 the Board denied service connection for a 
nervous disorder.  At that time the Board determined that the 
medical record evidence clearly showed the presence of a 
long-standing nervous disorder which was present at the time 
of entry into service.  The decision further determined that 
the pre-existing neuropsychiatric condition manifestations 
shown during service were similar to those reported since 
childhood, and that the record revealed no increase in 
severity of that preexisting nervous condition at the time of 
separation from service.  The August 1969 Board decision is 
final.  38 U.S.C.A. § 7104.

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.  The provisions 
of 38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received since the August 1969 Board decision 
includes lay statements from a friend of the veteran and from 
the veteran's father and medical records from the Chelsea 
Soldiers Home dated from 1988 to 2000, and the transcript of 
testimony during a July 2002 Travel Board Hearing before the 
undersigned Board Member.  

The statement received in May 1999 from the veteran's friend 
is to the effect that the veteran had been a good person 
prior to service and would not have been considered troubled.  
She attested that the veteran manifested a big difference as 
a person after he went into the Marine Corps.  That friend 
stated that the veteran began drinking quite a lot and was 
depressed, and also tried to kill himself.  The veteran 
became a loner and fell into trouble.  

The statement received in June 1999 from the veteran's father 
similarly indicated that he observed a significant change in 
the veteran after he went into service in the Marine Corps.  
The veteran's father attested that the veteran had not been 
right since he went into service, and was still going to the 
Chelsea Soldiers Home for medicine for his nerves.  

The veteran testified during his hearing before the 
undersigned member of the Board sitting at the RO in July 
2002.  He stated that he never had a nervous condition prior 
to service but that his psychiatric disorder developed as a 
result of service, and in particular, resulted due to 
incidents that occurred during basic training.  He noted that 
physical injuries were purposely inflicted on soldiers during 
basic training, including beating, cigarette burns and 
pulling out of hair.  After almost five months in service, he 
went on unauthorized leave and later turned himself in to the 
Marine Corps Barracks in Charlestown.  From there he was sent 
to Chelsea Naval Hospital where he thought he stayed for 21/2 
months.  

To summarize, the Board accepts the veteran's testimony as 
well as these lay statements as competent and credible.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that these statements and the veteran's testimony are 
new and material evidence in that they relate directly to the 
veteran's mental condition on entry into active duty.  
Accordingly the claim is reopened.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disability is reopened and to this 
extent only, the claim is granted.  



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



